Case 2:20-bk-16399-BR         Doc 76 Filed 05/25/21 Entered 05/25/21 09:11:58                 Desc
                               Main Document    Page 1 of 2



 1 David M. Goodrich
     dgoodrich@wgllp.com
 2 650 Town Center Drive. Suite 600
                                                                    FILED & ENTERED
   Costa Mesa, CA 92626
 3
   Telephone: (714) 966-1000
 4                                                                        MAY 25 2021

 5 Chapter 7 Trustee                                                 CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
                                                                     BY fortier    DEPUTY CLERK
 6
                               UNITED STATES BANKRUPTCY COURT
 7
                                CENTRAL DISTRICT OF CALIFORNIA
 8
                                       LOS ANGELES DIVISION
 9

10

11 In re:                                            Case No. 2:20-bk-16399-BR

12 OS SUSNET LLC,                                    Chapter 7

13                                                   ORDER GRANTING CHAPTER 7
                                                     TRUSTEE’S APPLICATION FOR ORDER
14                  Debtor.                          AUTHORIZING EMPLOYMENT OF
                                                     KELLER WILLIAMS STUDIO CITY AS
15                                                   REAL ESTATE BROKER
16
                                                     [Relates to Dkt. ]
17
                                                     [No Hearing Required]
18

19

20          David M. Goodrich, the duly appointed, and qualified and acting g Chapter 7 Trustee

21 ("Trustee") of the bankruptcy estate of OS Susnet, LLC filed an Application for Order Authorizing

22 Employment of Keller Williams Studio City as Real Estate Broker to Market and Sell Real

23
     Property [Docket No. ]. This Court, having considered the Application, all papers and documents
24
     submitted in support of the Application, and after having received no opposition or a request for
25
     hearing, notice of the Application having been timely and properly served on all necessary parties;
26

27 and good cause appearing therefore,

28
Case 2:20-bk-16399-BR        Doc 76 Filed 05/25/21 Entered 05/25/21 09:11:58               Desc
                              Main Document    Page 2 of 2



 1          IT IS ORDERED that:

 2                  1. The Motion is granted in its entirety; and
 3
                    2. The Trustee is authorized to employ Keller Williams Studio City as the Trustee's
 4
     real estate broker under 11 U.S.C. §327(a) as of the date of service were first performed and on the
 5
     terms stated in the Application.
 6

 7

 8                                                  ###

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24 Date: May 25, 2021

25

26

27

28
